MEMO. ENDORSED

Cage AOR ORR RR Bouman 16 ‘Filed 88/f¢ paged att

Federal Defen
OF NEW YORK, I

oT Southern District
C SDN) 81 Main Street, Suite 300

CUMENT White Plains, N.Y. 10601
1: (914) 428-7124 Fax: (914) 997-6872

 
  

 

beers

David E. Patton | DOC ee Susanne Brody
al a e Attorney-in-Charge
Executive Director DATE FILED: S/2'[%o2%o mney nha

. :
and Attorney-in-Chief

 

 

 

 

 

May 19, 2020

 

The Honorable Nelson Stephen Roman Tre-appiication is bled,
United States District Court Judge ees
Southern District of New York A# ee a"
300 Quarropas Street =
White Plains, New York 10601 NecodeRoman, ao DJ.
Dated: ke food asto
Re: United States v. Neftali DesJesus Cantoral-Monroy White Plains, New York 10601
20 CR 165 (NSR) See Scheduling Order (ECF No. 16). Clerk
of the Court requested to terminate the

Dear Honorable Roman: motion (ECF No. 15).

 

! hope this letter finds you well. | am writing to ask that you please allow Mr. Cantoral- -Monroy |
tob be sentenced remotely via a telephonic hearing. [have informed Mr. Cantoral- -Monroy that in light of /
the COVID-19 epidemic, in person sentencings are not currently possible. After discussing his options

with the assistance of an interpreter Mr. Cantoral-Monroy told me that he would like to keep the May

29, 2020 sentencing date and that he consents to a telephonic sentencing. | have attached the

applicable consent form, which Mr. Cantoral-Monroy authorized me to sign on his behalf.

In light of Mr. Cantoral-Monroy’s request to proceed telephonically, | ask that you please
exercise your discretion and allow this matter to proceed with a telephonic sentencing. This is
authorized under § 15002(b)(2) of the CARES Act, which allows for telephonic sentencings where delay
would cause a “serious harm to the interest of justice”. In this case, a delay would cause serious harm
to the interest of justice because it could very well result in increased and unnecessary incarceration.
Mr. Cantoral-Monroy has been in custody for roughly nine months,” Probation is recommending a
sentence of eight months and my sentencing submission asks for a sentence of time-served. Under
these circumstances, a delayed sentence could very well cause serious harm to justice as it could lead to
unnecessary incarceration that is unnecessary.

| have spoken to AUSA Benjamin Gianfoti and he does not object to a telephonic sentencing.

 

Thank you for your consideration.
Sincerely,

Bue

Benjamin Gold
ce: AUSA Benjamin Gianforti

 

* A copy of the applicable portion of the CARES Act, as well as Chief District Judge McMahon’s order regarding
remote proceedings, is attached to this letter as Exhibit A and B.

2 Mr. Cantoral-Monroy was initially held under a federal detainer following his arrest for a state driving offense.
He was transferred to federal custody on January 16, 2020.
